DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/23/2020 was filed after the filing date of the instant application on 04/03/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

■ Claim 1 is recited limitations “… generate predicted acoustic features …”, “… process the predicted acoustic features …” in line 15 and line 16 of claim 1. The term 
Appropriate correction is required.

■ Claim 10 is recited limitations “… generating acoustic features …”, “generating acoustic features …” in lines 1 and 11 of claim 10. The term “acoustic features” is vague and indefinite and it not in full, clear, concise, and exact term and it cover a very broad range of meaning (e.g., loudness, amplitude, frequency, word pronunciation, vowel sounds, etc.) and leave one reasonably skilled in the art in doubt as to the meaning of the technical features to which they refer and therefore rendering the claimed invention of the claims unclear.
Claim 10 also recited “… statistical features …” in line 4 of the claim; again, the term “statistical features” covers a very broad range of meaning (e.g., prosodic features such as pitch of voice (high and low), length of sounds (short and long), loudness, or prominence (soft and loud), timbre or voice quality (quality of sound), accent, stress, rhythm, tone, intonation, etc.) and leave one reasonably skilled in the art in doubt as to 
Appropriate correction is required.

■ Claim 20 is recited limitations “… statistical features;” in line 4 of the claim, and ““… generate predicted acoustic features …” in line 12 of the claim; and thus claim 20 is being rejected for the same reasons set forth in claims 1 and 10 above.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The closest prior art of Chicote et al (US-PGPUB 2021/0097976 A1) a speech model creates synthesized speech from input data, it includes a linguistic and a context encoder, a speech decoder, and a voice decoder (see Fig. 1).
Chun et al. (US-PGPUB 2018/0268806 A1) teach text-to-speech synthesis using an autoencoder (see Fig.1A).
Raitio et al. (U.S. Patent 9,934,775) teach unit-selection text-to-speech synthesis based on predicted concatenation parameters (see Abstract).
The prior art does not teach the generating steps as claimed in claims 1, 10 and 20.
The prior art does not teach the combine step as in claims.

Conclusion
The prior art made of record listed above and more in attached PTO-892 form, and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI N NGUYEN whose telephone number is (571)270-3141.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


KHAI N. NGUYEN
Primary Examiner
Art Unit 2652



/Khai N. Nguyen/Primary Examiner, Art Unit 2652                                                                                                                                                                                                        
08/05/2021